      Case 1:04-cr-01381-NRB Document 68 Filed 08/14/19 Page 1 of 2




August 14, 2019

BY CM/ECF

Hon. Naomi Reice Buchwald
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

Re: Latie Whitley v. United States, 16 Civ. 3548 (NRB)
    United States v. Latie Whitley, 04 Cr. 1381 (NRB)

Dear Judge Buchwald:

I write, with the government’s consent, to update the Court on the status of United States
v. Hill, 890 F.3d 51 (2d Cir. May 9, 2018), reh’g denied (2d Cir. July 24, 2018), and
United States v. Pereira–Gomez, 903 F.3d 155 (2d Cir. 2018), and to request that the
Court lift the current stay and set a briefing schedule.

A petition for certiorari was filed in Hill on November 20, 2018 (No. 18-6798). The
petition was denied on January 7, 2019. See 139 S. Ct. 844.

A petition for certiorari was filed in Pereira–Gomez on December 6, 2018 (No. 18-6972).
The petition was denied on April 22, 2019. See 139 S. Ct. 1600.

Given that Hill and Pereira–Gomez are now final, I respectfully request that the Court lift
the current stay and allow Federal Defenders 30 days—until September 13, 2019—to
submit papers addressing the appropriate resolution of Mr. Whitley’s pending § 2255
motion. We have no objection to the government being granted an additional 30 days—
until October 14, 2019—to file any response.
     Case 1:04-cr-01381-NRB Document 68 Filed 08/14/19 Page 2 of 2



Counsel for the government, Assistant United States Attorney Andrew K. Chan, does not
object to these requests.

Respectfully submitted,

/s/
Edward S. Zas

cc (via CM/ECF):
      Andrew K. Chan, Esq.
